Citation Nr: 0112825	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-17 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C. A. § 1318 (West 
1991).  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  

INTRODUCTION

The veteran had active service from July 1949 to September 
1956.  He died on October [redacted], 1986.  The appellant is the 
deceased veteran's widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision of December 1998 
from the Nashville, Tennessee, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for the cause of the veteran's death, and denied a claim of 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 1991).  The 
appellant subsequently raised the issue of service connection 
for the cause of the veteran's death secondary to radiation 
exposure during service.  In August 2000, after additional 
evidence was obtained, the RO denied service connection for 
the cause of the veteran's death, to include as secondary to 
radiation exposure during service.  


FINDINGS OF FACT

1.  The veteran was exposed to ionizing radiation during his 
service.

2.  The veteran died in October 1986, at the age of 54.  The 
certificate of death listed the underlying cause of the 
veteran's death as bronchogenic carcinoma, and the immediate 
cause of death as metastatic carcinoma of the brain.  

3.  At the time of the veteran's death, he did not have any 
service-connected disabilities.  

4.  Bronchogenic carcinoma was first present about 30 years 
following the veteran's discharge from service, and a VA 
physician has concluded that it is unlikely that the 
veteran's bronchogenic carcinoma is the result of exposure to 
radiation during service.  

5.  A service connected disability did not materially or 
substantially contribute to cause the veteran's death.  


CONCLUSIONS OF LAW

1.  The veteran's death is not related to an injury or 
disease incurred as a result of active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 1991); Veterans Claims 
Assistance Act (section 4, 114 Stat. 2096, 2098-2099); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2000).  

2.  The criteria for entitlement to DIC benefits are not met.  
38 U.S.C.A. §§ 1155, 1318 (West 1991); Veterans Claims 
Assistance Act (section 4, 114 Stat. 2096, 2098-2099); 38 
C.F.R. §§ 3.22 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the December 1998 rating decision that the 
evidence did not show that the veteran's cause of death was 
related to his service.  That is the key issue in this case, 
and the rating decision, as well as the statement of the case 
(SOC) and supplemental statement of the case (SSOC), informed 
the appellant that evidence of a relationship between the 
cause of death and the veteran's service was needed to 
substantiate her claim, and the SSOC specifically notified 
her of the evidence required to support the claim on the 
basis of exposure to radiation during service.  Moreover, in 
four letters dated between August and December of 1999, the 
appellant was informed of the evidence required to support 
her claim.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision, SOC, SSOC, and letters sent to the appellant 
informed her of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any unobtained 
evidence that might aid her claims or that might be pertinent 
to the bases of the denials of these claims.  The RO 
requested all relevant treatment records identified by the 
appellant, and the appellant was informed in various letters 
what records the RO was requesting and she was asked to 
assist in obtaining the evidence.  The RO also requested and 
obtained all evidence and opinions as required by the laws 
and regulations pertaining to claims based on exposure to 
radiation, and obtained the veteran's service medical 
records.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the appellant, and 
that there is more than sufficient evidence of record to 
decide his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

I.  Cause of Death

The appellant essentially contends that the RO erred in 
denying the benefits sought on appeal.  She contends that the 
veteran's death was caused by residuals of radiation 
exposure, to include bronchogenic carcinoma, secondary to his 
exposure to radiation during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for malignant tumors if 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309. 

The veteran's service medical records do not show complaints, 
treatment or a diagnosis involving bronchogenic carcinoma.  
The veteran's separation examination report, dated in 
September 1956, shows that his lungs and chest were 
clinically evaluated as normal, and that a chest X-ray was 
normal.  

Records from the Fort Sanders Regional Medical Center 
(FSRMC), dated between August and September of 1986, show 
that the veteran was diagnosed with bronchogenic carcinoma of 
the right lung/adenocarcinoma, and metastatic cancer of the 
brain in August 1986.  He was referred for palliative 
radiation therapy.  The reports also note that he had severe 
chronic obstructive pulmonary disease.  

Initially, the Board notes that with regard to the 
possibility of service connection for bronchogenic carcinoma 
on a "direct" basis, i.e., a claim that does not involve 
radiation exposure, the Board notes that the service medical 
records do not show that he developed bronchogenic carcinoma 
during service.  There is no other competent medical evidence 
in the record establishing that the veteran developed 
bronchogenic carcinoma during his service, or as the result 
of an injury or disease incurred during service, or that 
bronchogenic carcinoma was manifest to a compensable degree 
within one year of separation from service.  See 38 C.F.R. 
§§ 3.307, 3.309.  In this regard, the first medical evidence 
of bronchogenic carcinoma is found in a FSRMC report dated in 
August 1986.  This evidence therefore comes approximately 30 
years after service.  This lengthy period without treatment 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Given the foregoing, and without 
medical evidence of a nexus between the veteran's service and 
his bronchogenic carcinoma, the claim of entitlement to 
service connection for bronchogenic carcinoma on a non-
radiation basis must be denied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  

However, the appellant's claim for service connection is 
primarily based on the theory that the veteran's bronchogenic 
carcinoma was the result of exposure to ionizing radiation 
during service.  In Rucker v. Brown, 10 Vet. App. 67 (1997),  
the Court stated:

Service connection for cancer which is 
claimed to be attributable to ionizing 
radiation exposure during service can be 
accomplished in three different ways.  
First, there are 15 types of cancer which 
will be presumptively service connected.  
38 U.S.C.A. § 1112(c).  Second, 38 C.F.R. 
§ 3.311(b) provides a list of "radiogenic 
diseases" which will be service connected 
provided that certain conditions 
specified in that regulation are met.  
Third, direct service connection can be 
established by "show[ing] that the 
disease or malady was incurred during or 
aggravated by service," a task which 
"includes the difficult burden of tracing 
causation to a condition or event during 
service."

Rucker, 10 Vet. App. at 71 (citing Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed.Cir. 1994)).

Taking these three methods of establishing service connection 
for residuals of exposure to ionizing radiation in turn, 
qualification under the presumptive provision of 38 U.S.C.A. 
§ 1112(c) occurs when the veteran suffers from one of the 
fifteen listed cancers, and establishes his participation in 
a "radiation risk activity", defined as: (i) Onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device, (ii) The occupation of Hiroshima or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946, 
(iii) Internment as prisoner of war in Japan (or service on 
active duty in Japan immediately following such internment) 
during World War II which (as determined by the Secretary) 
resulted in an opportunity for exposure to ionizing radiation 
comparable to that of veterans described in clause (ii) of 
this subparagraph.  Id. (citing 38 U.S.C.A. § 1112(c)(4)(B)).  

The veteran is shown to have participated in a "radiation 
risk activity."  See infra.  However, the cause of death was 
bronchogenic carcinoma, which is not included in the list of 
fifteen radiogenic diseases.  38 U.S.C.A. § 1112(c)(2)(A-O) 
(West 1991 & Supp. 1999).  Furthermore, although 
bronchioloalveolar carcinoma of the lung was recently added 
to this list, see amendment, effective 11/30/99.  Pub. L. No. 
106-117, 113 Stat. 1545, the medical evidence shows that the 
veteran's bronchogenic carcinoma was an adenocarcinoma.  
Therefore bronchioalveolar carcinoma is not shown.  
Accordingly, service connection for bronchogenic carcinoma is 
not established under 38 U.S.C.A. § 1112.  See Rucker, 10 
Vet. App. at 71.

Second, under 38 C.F.R. § 3.311(b)(2)(iv), lung cancer is 
considered a "radiogenic disease."  Therefore, the veteran's 
records were forwarded for a dose estimate.  See 38 C.F.R. 
§ 3.311(a)(1).  In March 2000, the RO sent a request to the 
Defense Threat Reduction Agency (DTRA), requesting a dose 
estimate of exposure to ionizing radiation.  In May 1999, a 
reply was receive from the DTRA, in which the agency stated 
that the veteran was present at Operation Greenhouse in 1951.  
The DTRA stated that there was no record of radiation 
exposure for the veteran, and that a scientific dose 
reconstruction indicated that he would have received a 
probable dose of 0.865 rem gamma (0.9 rem rounded) (upper 
bound of 1.0 rem gamma).  His 50-year committed dose 
equivalent was less than 0.1 rem.  There was no potential for 
exposure to neutron radiation.  The DTRA's letter was 
accompanied by an Executive Summary from a National Academy 
of Sciences report, and a history of the veteran's assigned 
ship during his exposure to radiation (the U.S.S. Curtiss) 
(AV-4) during Operation Greenhouse.  

Following receipt of the DTRA's estimate, and as the 
veteran's bronchogenic carcinoma is shown to have manifest 
five years or more after exposure, see 38 C.F.R. 
§ 3.311(b)(5)(iv), an opinion on the etiology of the 
veteran's bronchogenic carcinoma was requested from the Under 
Secretary for Benefits.  See 38 C.F.R. § 3.311(b)(1), (c).  
The request was forwarded to the VA Chief Public Health and 
Environmental Hazards Officer.  

In a July 2000 letter, the RO received a reply from the Chief 
Public Health and Environmental Hazards Officer.  Citing to a 
recent medical report, she noted that exposure to 4.3 rads or 
less at age 19 resulted in a 99 percent credibility that 
there is no reasonable possibility that it is as likely as 
not that the veteran's lung cancer was related to ionizing 
radiation.  She concluded that it was unlikely that the 
veteran's bronchogenic carcinoma could be attributed to 
exposure to ionizing radiation during service.  

In a letter dated later that same month, the Director, C&P, 
essentially stated that it was unlikely that the veteran's 
lung cancer was the result of inservice radiation exposure.  

There is no competent evidence that the veteran developed 
bronchogenic carcinoma as a result of exposure to radiation 
during service, and VA's Chief Public Health and 
Environmental Hazards Officer has concluded that it was 
unlikely that the veteran's bronchogenic carcinoma could be 
attributed to exposure to ionizing radiation during service.  
The Director, C&P, has indicated that it was unlikely that 
the veteran's lung cancer was the result of inservice 
radiation exposure, which is probative evidence against the 
claim.  See Hilkert v. West, 12 Vet. App. 145 (1999) (en 
banc).  Based on the foregoing, the preponderance of the 
evidence is against the claim, and service connection for the 
veteran's bronchogenic carcinoma under 38 C.F.R. § 3.311 is 
not established.  See Davis v. Brown, 10 Vet. App. 209, 212 
(1997).  

The Board notes the following: the veteran was male; he was 
about 19 years of age during his inservice radiation 
exposure; the medical evidence indicates that the veteran had 
a tumor in his right lung which had metastasized to his 
brain; there is no medical evidence that the veteran's family 
had history of cancer; the veteran's first diagnosis of 
bronchogenic carcinoma came approximately 30 years after 
service, at approximately age 54; and there is no verified 
record of post-service exposure to carcinogens.  The Board 
has also noted the dose estimates previously discussed.  
However, to the extent this evidence is favorable to the 
appellant's claim, the Board finds that this evidence, when 
considered together with the other evidence of record, does 
not warrant service connection.  In particular, the Board 
finds that Chief Public Health and Environmental Hazards 
Officer's opinion, which was based on dose estimates provided 
by the DTRA, when combined with the other unfavorable 
evidence, outweighs the favorable evidence.  Accordingly, 
service connection under 38 C.F.R. § 3.311 is not warranted.  

Finally, in Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), 
the United States Court of Appeals for the Federal Circuit 
determined that service connection can be pursued under the 
general VA compensation entitlement system.  Id. at 1043.  
However, the only competent medical opinion in the claims 
folder regarding the etiology of the veteran's bronchogenic 
carcinoma is the July 2000 opinion of the Chief Public Health 
and Environmental Hazards Officer, who concluded that it was 
unlikely that the veteran's bronchogenic carcinoma was caused 
by his exposure to radiation during service.  Accordingly, 
service connection is not warranted on this basis.  

Based on its foregoing review of the evidence, the Board 
finds that the preponderance of the evidence is against the 
claim of entitlement to service connection for bronchogenic 
carcinoma, to include as secondary to radiation exposure 
during service.  Accordingly, the claim of entitlement to 
service connection for the cause of the veteran's death must 
be denied.

Finally, to whatever extent the appellant's statements may be 
construed as seeking service connection for the cause of the 
veteran's death, her statements do not provide a sufficient 
basis for a grant of service connection.  Lay testimony is 
not competent to prove a matter requiring medical expertise, 
such as a diagnosis or opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
Board has also considered the appellant's arguments that the 
veteran's radiation exposure was undocumented and/or 
underestimated.  However, she has not come forth with an 
estimate of her own from a credible source (as defined in 
38 C.F.R. § 3.311(a)(3)).  The Board further notes that VA 
has sought and received a dose estimates from the DTRA, and 
finds that VA has fully complied with its duty to obtain a 
dose estimate under 38 C.F.R. § 3.311(a).  Accordingly, the 
appellant's claim for service connection for the cause of the 
veteran's death must be denied. 


II. DIC

With regard to the claim for DIC pursuant to the provisions 
of 38 U.S.C.A. § 1318, benefits shall be paid to a deceased 
veteran's surviving spouse or children in the same manner as 
if the veteran's death is service connected when the 
following conditions are met: (1) The veteran's death was not 
caused by his or her own willful misconduct; and (2) The 
veteran was in receipt of or entitled to receive (or but for 
the receipt of military retired pay was entitled to receive) 
compensation at the time of death for service-connected 
disability that either: (i) Was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 years or more immediately preceding death; or 
(ii) Was continuously rated totally disabling by a schedular 
or unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding his death.  38 
U.S.C.A. § 1318(a),(b) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.22(a).

In recent caselaw on the matter of claims for DIC made under 
the provisions of 38 U.S.C.A. § 1318, the United States Court 
of Appeals for Veterans Claims (Court) has held that a 
survivor of a deceased veteran is eligible for DIC under 
section 1318(b)(1) if: (1) the veteran was in actual receipt 
of a 100 percent disability rating for the statutory period 
of time; (2) the veteran would have been in receipt of a 100 
percent disability rating for such period of time but for 
clear and unmistakable error (CUE) in a final rating or Board 
decision; or (3) if under the specific and limited exceptions 
under Carpenter v. West, 11 Vet. App. 140 (1999) and Wingo v. 
West, 11 Vet. App. 307 (1998), the veteran was 
"hypothetically" entitled to a 100 percent disability rating 
for the statutory period of time.  38 C.F.R. § 3.22(a); see 
also Marso v. West, 13 Vet. App. 260 (1999); Cole v. West, 13 
Vet. App. 268, 278-79 (1999); Wingo v. West, 11 Vet. App. 307 
(1998); Carpenter v. West, 11 Vet. App. 140 (1998); (creating 
a new basis for recovery under section 1318, allowing 
appellant to demonstrate that veteran could hypothetically 
have been entitled to receive a different decision 
(ultimately leading to total disability) based on then 
applicable law and the evidence in the claims file or in VA 
custody prior to veteran's death).

According to Carpenter, supra, hypothetical entitlement 
claims are available for claims filed prior to the 
promulgation of 38 C.F.R. § 20.1106 in March 1992 for cases 
where a final decision was made on the matter in question 
during the veteran's lifetime.  According to Wingo, supra, 
hypothetical entitlement claims are available when the 
veteran never filed a claim for VA benefits during his or her 
lifetime.  

The provisions of 38 C.F.R. § 3.22 were revised, effective 
January 21, 2000, to establish an interpretative rule 
reflecting the VA conclusion that 38 U.S.C.A. § 1318 
authorizes payment of DIC only in cases where the veteran 
had, during his lifetime, established a right to receive 
total service-connected disability compensation from VA for 
the period required by that statute or would have established 
such a right if not for clear and unmistakable error (CUE) by 
VA.  65 Fed. Reg. 3388-3392 (Jan. 21, 2000).  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that is most favorable to the veteran 
should be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the law in effect 
prior to the promulgation of the interpretive rule to be more 
favorable to the appellant, as "hypothetical entitlement" 
provides an additional basis for a grant of benefits under 38 
U.S.C.A. § 1318 (West 1991 & Supp. 1999).  

The Board has determined that entitlement to DIC benefits 
under 38 U.S.C.A. § 1318 is not warranted.  At the time of 
the veteran's death in October 1986, he was not service 
connected for any disabilities.  In addition, in part I of 
this decision, the Board determined that service connection 
for bronchogenic carcinoma, and the cause of the veteran's 
death, is not warranted.  Therefore, there is no issue of a 
hypothetical entitlement to a 100 percent disability rating 
for the statutory period of time.  The appellant has not 
raised the issue of clear and unmistakable error in any final 
RO rating decision.  See Marso v. West, 13 Vet. App. 260 
(1999).  Accordingly, for the reasons and bases expressed 
above, the Board concludes that the appellant's claim of 
entitlement to dependence and indemnity benefits is precluded 
as a matter of law.  Because the law, and not the facts, is 
dispositive of the issue, the appellant has failed to state a 
claim upon which relief may be granted, and, as a matter of 
law, the claim must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


III.  Conclusion

In reaching these decisions the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claims, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1318 is denied.  


		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

